Exhibit 10.46

Execution Copy

LIMITED CONSENT

TO FINANCING AGREEMENT

LIMITED CONSENT TO FINANCING AGREEMENT, dated as of May 26, 2015 (this
“Consent”), to the Financing Agreement, dated as of December 4, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Financing Agreement”), by and among ITT Educational Services, Inc. (the
“Parent” or the “Borrower”), each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto (together with each other Person that
executes a joinder agreement and becomes a “Guarantor” thereunder or otherwise
guaranties all or any part of the Obligations (as defined therein), each a
“Guarantor” and collectively, the “Guarantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the “Lenders”), Cerberus
Business Finance, LLC (“Cerberus”), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”), and Cerberus, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”).

WHEREAS, the Agents and the Lenders provide the requested consent on the terms
and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2. Limited Consent.

(a) Subject to the satisfaction of the conditions to effectiveness set forth in
Section 3 herein, as of the Consent Effective Date, the Agent and the Lenders
hereby consent to the extension to June 15, 2015, of the deadline by which the
Loan Parties are required to deliver to the Agents and the Lenders the financial
statements, the Projections and Compliance Certificate required under
Section 7.01(a)(ii) and Section 7.01(a)(iv) of the Financing Agreement for the
fiscal quarter ending March 31, 2015. Each Loan Party hereby acknowledges and
agrees that it shall be an immediate Event of Default under the Financing
Agreement if such documents are not delivered to the Agent on or prior to
June 15, 2015.

(b) The consent in this Section 2 shall be effective only in this specific
instance and for the specific purpose set forth herein and do not allow for any
other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.



--------------------------------------------------------------------------------

3. Conditions to Effectiveness. This Consent shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the “Consent Effective Date”):

(a) Representations and Warranties. The representations and warranties contained
Article VI of the Financing Agreement and in each other Loan Document shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of the
Consent Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date).

(b) No Default; Event of Default. After giving effect to this Consent, no
Default or Event of Default shall have occurred and be continuing on the Consent
Effective Date or result from this Consent becoming effective in accordance with
its terms.

(c) Delivery of Documents. The Collateral Agent shall have received on or before
the Consent Effective Date this Consent, duly executed by the Loan Parties, each
Agent and each Lender.

4. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Consent,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Consent Effective Date, all references in any such Loan Document to
“the Financing Agreement”, the “Agreement”, “thereto”, “thereof”, “thereunder”
or words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Consent, and (c) confirms and agrees
that, to the extent that any such Loan Document purports to assign or pledge to
the Collateral Agent, for the benefit of the Agents and the Lenders, or to grant
to the Collateral Agent, for the benefit of the Agents and the Lenders, a
security interest in or Lien on any Collateral as security for the Obligations
of the Loan Parties from time to time existing in respect of the Financing
Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects. This Consent does not and shall not affect any of the
obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties’ obligations to repay the Loans
in accordance with the terms of Financing Agreement or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Consent shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Financing Agreement or any other Loan Document nor constitute a waiver
of any provision of the Financing Agreement or any other Loan Document.

 

- 2 –



--------------------------------------------------------------------------------

5. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.

6. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Consent.

7. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Consent and other good and
valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge the Agents
and the Lenders, together with their respective Affiliates and Related Funds,
and each of the directors, officers, employees, agents, attorneys and
consultants of each of the foregoing (collectively, the “Released Parties”),
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case, on or prior to the Consent Effective Date directly arising
out of, connected with or related to this Consent, the Financing Agreement or
any other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of any Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or other advances, or the management of such Loans or
other advances or the Collateral. Each Loan Party represents and warrants that
it has no knowledge of any claim by any Releasor against any Released Party or
of any facts or acts or omissions of any Released Party which on the date hereof
would be the basis of a claim by any Releasor against any Released Party which
would not be released hereby.

8. Miscellaneous.

(a) This Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Consent by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart of this Consent.

 

- 3 –



--------------------------------------------------------------------------------

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Consent for any other
purpose.

(c) This Consent shall be governed by, and construed in accordance with, the
laws of the State of New York.

(d) Each Loan Party hereby acknowledges and agrees that this Consent constitutes
a “Loan Document” under the Financing Agreement.

(e) Any provision of this Consent that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

[Remainder of page intentionally left blank.]

 

- 4 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered as of the date set forth on the first page hereof.

 

BORROWER: ITT EDUCATIONAL SERVICES, INC. By:

/s/ Daniel M. Fitzpatrick

Name: Dan Fitzpatrick Title: EVP CFO

 

GUARANTORS: ESI SERVICE CORP. By:

/s/ Daniel M. Fitzpatrick

Name: Dan Fitzpatrick Title: VP Treasurer

 

DANIEL WEBSTER COLLEGE, INC. By:

/s/ Angela K. Knowlton

Name: Angela K. Knowlton Title: VP & Treasurer

LIMITED CONSENT



--------------------------------------------------------------------------------

COLLATERAL AGENT: CERBERUS BUSINESS FINANCE, LLC By:

/s/ Kevin P. Genda

Name: Kevin P. Genda Title: Vice Chairman

 

ADMINISTRATIVE AGENT: CERBERUS BUSINESS FINANCE, LLC By:

/s/ Kevin P. Genda

Name: Kevin P. Genda Title: Vice Chairman

LIMITED CONSENT



--------------------------------------------------------------------------------

LENDERS: CERBERUS KRS LEVERED LLC By:

/s/ Kevin P. Genda

Name: Kevin P. Genda Title: Vice Chairman

 

CERBERUS ICQ LEVERED LLC By:

/s/ Kevin P. Genda

Name: Kevin P. Genda Title: Vice President

 

CERBERUS ASRS FUNDING LLC By:

/s/ Kevin P. Genda

Name: Kevin P. Genda Title: Vice President

 

CERBERUS SWC LEVERED LOAN
OPPORTUNITIES MASTER FUND, L.P. By: Cerberus SWC Levered Opportunities GP, LLC
Its: General Partner

/s/ Kevin P. Genda

Name: Kevin Genda Title: Senior Managing Director

LIMITED CONSENT



--------------------------------------------------------------------------------

LENDERS: CERBERUS N-1 FUNDING LLC By:

/s/ Kevin P. Genda

Name: Kevin P. Genda Title: Vice President

 

CERBERUS ONSHORE LEVERED II LLC By:

/s/ Kevin P. Genda

Name: Kevin P. Genda Title: Vice President

 

CERBERUS OFFSHORE LEVERED II LP By: COL II GP Inc. Its: General Partner By:

/s/ Kevin P. Genda

Name: Kevin P. Genda Title: Vice President

 

CERBERUS AUS LEVERED HOLDINGS LP By: CAL I GP Holdings LLC Its: General Partner
By:

/s/ Kevin Genda

Name: Kevin Genda Title: Senior Managing Director

LIMITED CONSENT